DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement submitted on December 30, 2020 and February 18, 2022 has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 33-34, 45-48 and 50-52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-6, 10, 19 and 20 of U.S. Patent No. 11,115,822 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The independent claims 33, 45 and 52 of the current application include broader limitations of the independent claims 1, 10 and 19 of the U.S. Patent No 11,115,822 B2.
The limitation of claim 34 of the current application can be read on limitations of claim 20 of the U.S. Patent No. 11,115,822 B2.
The limitation of claim 46 of the current application can be read on limitations of claim 2 of the U.S. Patent No. 11,115,822 B2.
The limitation of claim 47 of the current application can be read on limitations of claim 3 of the U.S. Patent No. 11,115,822 B2.
The limitation of claim 48 of the current application can be read on limitations of claim 4 of the U.S. Patent No. 11,115,822 B2.
U.S. Patent No. 11,115,822 B2.
The limitation of claim 51 of the current application can be read on limitations of claim 6 of the U.S. Patent No. 11,115,822 B2.
Nonetheless, claims 33-34, 45-48 and 50-52 of the present application made the claim a broader version of claims 1-6, 10, 19 and 20 of U.S. Patent No. 11,115,822 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 33-34, 45-48 and 50-52 is not patentably distinct from claim 1-6, 10, 19 and 20 of U.S. Patent No. 11,115,822 B2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qualcomm Incorporated: “Discussion on some solution of the 4G bidding down attacks’, XP051099229 (Hereinafter Qualcomm).

Regarding claim 33, Qualcomm discloses a method performed by a network node in a wireless communication network, the method comprising: acquiring radio (see at least page 1 [introduction]; A UE attach request to an LTE network); determining if the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device (see at least page 1 [discussion on solutions, 1st paragraph] discloses the MME will run a NAS security mode control procedure to protect against changing the IEs); and if the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device according to said determining, re-acquiring the radio access capability information of the wireless device after access stratum security is activated for the wireless device (see at least page 1 [discussion on solutions, 3rd and 4th paragraph] discloses UE either sends the relevant IEs in an integrity protected message back to the MME or aborts the Attach that was in progress and then restarts the procedure).
Regarding claim 34, Qualcomm discloses determining whether or not to re-acquire the radio access capability information of the wireless device after access stratum security is activated for the wireless device, depending respectively on whether or not the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device (see at least page 1 [discussion on solutions, 3rd and 4th paragraph]).
Regarding claim 35, Qualcomm discloses determining whether or not to store the radio access capability information of the wireless device at the network node, depending respectively on whether the wireless communication network received the radio access capability information of the wireless device after or before access stratum security was activated for the wireless device (see at least page 1 [discussion on solutions, 1st paragraph]).
Regarding claim 36, Qualcomm discloses determining whether or not to forward the radio access capability information of the wireless device from the network node to another network node, depending respectively on whether the wireless communication network received the radio access capability information of the wireless device after or before access stratum security was activated for the wireless device (see at least page 1 [discussion on solutions, 1st paragraph]).
Regarding claim 37, Qualcomm discloses if the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device, refraining from storing the radio access capability information at the network node and/or refraining from forwarding the radio access capability information from the network node to another network node (see at least page 1 [discussion on solutions, 3rd and 4th paragraph]).
Regarding claim 38, Qualcomm discloses re-acquiring the radio access capability information of the wireless device after access stratum security is activated for the wireless device comprises, after access stratum security is activated for the wireless device: transmitting to the wireless device a capability enquiry which requests the radio (see at least page 1 [discussion on solutions, 3rd and 4th paragraph]).
Regarding claim 39, Qualcomm discloses re-acquiring the radio access capability information of the wireless device comprises receiving the radio access capability information of the wireless device over a control plane connection after access stratum security is activated for securing the control plane connection (see at least page 1 [discussion on solutions, 3rd and 4th paragraph]).
Regarding claim 40, Qualcomm discloses the control plane connection is a Radio Resource Control, RRC, connection (see at least page 1 [introduction]).
Regarding claim 41, Qualcomm discloses re-acquiring the radio access capability information of the wireless device after access stratum security is activated for the wireless device comprises retrieving the radio access capability information of the wireless device using a Radio Resource Control, RRC, User Equipment, UE, capability transfer procedure after successfully performing an Access stratum security Mode Command, SMC, procedure (see at least page 1 [discussion on solutions, 3rd and 4th paragraph]).
Regarding claim 42, Qualcomm discloses transmitting, to another network node, control signaling indicating whether the radio access capability information was received before access stratum security was activated, has not had its integrity verified, and/or was received from the wireless device without confidentiality protection (see at least page 1 [discussion on solutions, 3rd and 4th paragraph]).
Regarding claim 43, Qualcomm discloses the radio access capability information comprises: one of multiple Radio Resource Control, RRC, segments that indicate the radio access capabilities of the wireless device; or an identifier mapped to the radio access capabilities of the wireless device (see at least page 1 [discussion on solutions, 1st paragraph]).
Regarding claim 44, Qualcomm discloses the network node is a New Radio node B, gNB, a Next Generation Evolved Node B, ng-eNB or an Evolved Node B, eNB (see at least page 1 [discussion on solutions, 1st paragraph]).
Regarding claim 45, Qualcomm discloses a network node configured for use in a wireless communication network, the network node comprising: communication circuitry; and processing circuitry configured to: acquire radio access capability information of a wireless device, wherein the radio access capability information of the wireless device indicates radio access capabilities of the wireless device (see at least page 1 [introduction]; A UE attach request to an LTE network); determine if the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device (see at least page 1 [discussion on solutions, 1st paragraph] discloses the MME will run a NAS security mode control procedure to protect against changing the IEs); and if the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device, re-acquire the radio access capability information of the wireless device after access stratum security is activated for the wireless device (see at least page 1 [discussion on solutions, 3rd and 4th paragraph] discloses UE either sends the relevant IEs in an integrity protected message back to the MME or aborts the Attach that was in progress and then restarts the procedure).
Regarding claims 46-51, see above rejection of claims 34-39.
Regarding claim 52, Qualcomm discloses a non-transitory computer-readable medium on which is stored instructions which, when executed by at least one processor of a network node, causes the network node to: acquire radio access capability information of a wireless device, wherein the radio access capability information of the wireless device indicates radio access capabilities of the wireless device (see at least page 1 [introduction]; A UE attach request to an LTE network); determine if the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device (see at least page 1 [discussion on solutions, 1st paragraph] discloses the MME will run a NAS security mode control procedure to protect against changing the IEs); and if the wireless communication network received the radio access capability information of the wireless device before access stratum security was activated for the wireless device, re-acquire the radio access capability information of the wireless device after access stratum security is activated for the wireless device (see at least page 1 [discussion on solutions, 3rd and 4th paragraph] discloses UE either sends the relevant IEs in an integrity protected message back to the MME or aborts the Attach that was in progress and then restarts the procedure).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

Uchiyama et al (US Pat. Pub. No. 2013/0010701) directed toward obtaining mobile apparatus capability information.
Chen et al (US Pat. Pub. No. 2018/0324594) directed toward the attach request including network capability and a security capability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/LITON MIAH/Primary Examiner, Art Unit 2642